Citation Nr: 0835090	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
to include mental anguish.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The appellant enlisted in the South Carolina Army National 
Guard in September 1971.  He served on active duty for 
training from January 1972 to May 1972.  He was discharged 
from the South Carolina Army National Guard in September 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

The appellant initially requested a Board hearing at the 
Board's office.  In August 2008, the Board sent him a letter 
requesting him to clarify his desires for a Board hearing.  
The letter indicated that if the appellant did not respond 
within 30 days, the Board would assume that he does not want 
a hearing.  The veteran did not respond to this letter.  
Accordingly, the Board has concluded that he no longer 
desires a Board hearing.

The Board also notes that the appellant submitted a private 
medical report dated in May 2007 indicating that an 
examination of the appellant disclosed evidence of post-
traumatic stress disorder.  Thus, it appears that the 
appellant is also seeking service connection for post-
traumatic stress disorder.  This claim is referred to the RO 
for further consideration.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

Bipolar disorder was not present during the veteran's period 
of active duty for training, and it is not etiologically 
related to service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101, 106 (West 2002); 
38 C.F.R. § 3.6 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, by letter mailed in August 2004, prior to its 
initial adjudication of the claim.  Although the appellant 
has not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sough 
until August 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the appellant's bipolar disorder.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that service records and all available 
post-service medical evidence identified by the appellant 
have been obtained.  In addition, the RO attempted without 
success to obtain records from the Social Security 
Administration.  The Board acknowledges that the appellant 
has not been afforded a VA examination in response to this 
claim.  However, the Board is of the opinion that no such 
examination is required in this case because the medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate the claim.  In this 
regard, the Board notes that during the appellant's brief 
period of active duty for training, there were no abnormal 
psychiatric findings and his psychiatric status was found to 
be normal on the examination for discharge.  Moreover, there 
is no medical evidence of any psychiatric disorder until 
years after the period of active duty for training or of a 
nexus between the bipolar disorder and the period of active 
duty for training.  In addition, the appellant has submitted 
no evidence supportive of his theory that mustard gas 
exposure caused his bipolar disorder.

In sum, the Board is satisfied that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the appellant had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that his bipolar disorder with mental 
anguish is related to service.  He claims that he still 
dreams of his years of service, and that when he experiences 
a bipolar episode he thinks of warfare, attributable to his 
military training.  He further contends that his mental 
disorder is due to exposure to mustard gas while stationed at 
Fort Knox, Kentucky.

Mental conditions, including bipolar disorder, are not 
diseases subject to presumptive service connection on the 
basis of mustard gas exposure, as they are not among the 
diseases or conditions specified in 38 C.F.R. § 3.316(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between the exposure of humans to mustard 
gas and the occurrence of bipolar disorder in humans.

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the appellant reported 
experiencing depression due to a personal situation in the 
report of medical history completed in connection with 
examination for separation from service in May 1972.  Service 
medical records do not show that the appellant was found to 
have any psychiatric disorder, and the report of examination 
for discharge in May 1972 shows that his psychiatric status 
was found to be normal.

Moreover, there is no post-service medical evidence of any 
psychiatric disorder until many years following the 
appellant's discharge from service or of a nexus between the 
appellant's bipolar disorder and his military service.   

In essence, the evidence of a nexus between the appellant's 
current bipolar disorder and his military service is limited 
to the appellant's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
appellant, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bipolar disorder with 
mental anguish  is denied.


REMAND

The appellant contends he suffers from hearing loss as a 
results of his military service.  He alleges that hearing 
damage occurred during training on a 20 mm cannon and 
exposure to noise factors such as personnel carriers at Fort 
Knox.

The appellant's service medical records show that the 
appellant was found to have some hearing impairment in both 
ears on the enlistment examination and a greater degree of 
hearing impairment on the examination for separation May 
1972.  However, during a periodic examination performed 
during the appellant's National Guard service in March 1977, 
the appellant was shown to have no hearing loss.  The record 
of a private examination in September 1980 reveals that the 
appellant has hearing loss of the left ear at 40 dB at 4000 
and 60 dB at 6000 Hz, and 65 dB at 6000 Hz in the right ear.  
A 1991 private examination also disclosed that the appellant 
experiences hearing loss in both ears.  The appellant has 
never been afforded a VA audiological examination to confirm 
the appellant's hearing loss or determine whether his hearing 
loss is etiologically related to service.

The VA's duty to assist the appellant includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In light of the appellant's history of hearing 
loss, and the fact that the appellant has never had a VA 
examination, the Board believes that the appellant should be 
afforded a VA examination to determine the nature and 
etiology of this condition. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the 
appellant's hearing loss.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to submit 
the outstanding evidence.

2.  The RO or the AMC should then arrange 
for the appellant to be afforded an 
audiological examination to determine the 
etiology of any currently present hearing 
loss.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to whether there is a 50 percent 
or better probability that the 
appellant's hearing impairment is 
etiologically related to noise exposure 
during his active duty for training.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


